Exhibit 10.1

FORM OF AWARD AGREEMENT

FOR RESTRICTED STOCK UNITS

FOR DIRECTORS

UNDER THE MSCI INC. INDEPENDENT DIRECTORS’ EQUITY COMPENSATION PLAN

MSCI Inc. (“MSCI,” together with its subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below. The awards are being
granted under the MSCI Inc. Independent Directors’ Equity Compensation Plan (as
may be amended from time to time, the “Plan”).

 

Participant: [NAME] Number of RSUs Granted: [#] RSUs Grant Date: [DATE] (the
“Grant Date”) Vesting Schedule: [•] (such date, the “Vesting Date”)

Provided you continue to provide services to the Company through the Vesting
Date, the RSUs will vest and convert as provided above and as further described
in Exhibit A attached hereto. Your RSUs may be subject to forfeiture if you
terminate service with the Company before the Vesting Date, as set forth in the
Plan and this Restricted Stock Unit Award Agreement (including Exhibit A and
Exhibit B attached hereto, this “Award Agreement”).

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A and Exhibit B attached
hereto. You will be able to access a prospectus and tax supplement that contains
important information about this award via the MSCI website or your brokerage
account. Unless defined in this Award Agreement, capitalized terms shall have
the meanings ascribed to them in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI INC.  

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT

Section 1. RSUs Generally. MSCI has awarded you RSUs as an incentive for you to
continue to provide services as a director of MSCI and to, among other things,
align your interests with those of the Company and to reward you for your
continued service as a director of MSCI in the future. As such, you will earn
your RSUs only if you remain in continuous service as a director of MSCI through
the Vesting Date, or as otherwise set forth below. Each RSU corresponds to one
share of MSCI common stock, par value $0.01 per share (each, a “Share”). Each
RSU constitutes a contingent and unsecured promise by MSCI to deliver one Share
on the conversion date for such RSU. As the holder of RSUs, you have only the
rights of a general unsecured creditor of MSCI. To the extent that you are
subject to taxation in the United States, Section 409A imposes rules relating to
the taxation of deferred compensation, including your RSU award. The Company
reserves the right to modify the terms of your RSU award, including, without
limitation, the payment provisions applicable to your RSUs, to the extent
necessary or advisable to comply with Section 409A.

Section 2. Vesting Schedule and Conversion.

(a) Vesting Schedule. Your RSUs will vest on [•]; provided that, subject to
Section 4 and Section 5, you continue to provide future services to the Company
by remaining in continuous service as a director of MSCI through the Vesting
Date.

(b) Conversion.

(i) Except as otherwise provided in this Award Agreement or pursuant to any
election form submitted in connection with the MSCI Inc. Independent Directors
Deferral Plan, each of your vested RSUs will convert to one Share within 30 days
following the Vesting Date.

(ii) Shares to which you are entitled to receive upon conversion of RSUs under
any provision of this Award Agreement shall not be subject to any transfer
restrictions, other than those that may arise under securities laws or the
Company’s policies.

Section 3. Dividend Equivalent Payments. Until your RSUs convert to Shares, if
and when MSCI pays a dividend on Shares, you will be entitled to a dividend
equivalent payment in the same amount as the dividend you would have received if
you held Shares for your vested and unvested RSUs immediately prior to the
record date. No dividend equivalents will be paid to you with respect to any
canceled or forfeited RSUs. MSCI will decide on the form of payment and may pay
dividend equivalents in Shares, in cash or in a combination thereof, unless
otherwise provided in Exhibit B. MSCI will pay the dividend equivalent when it
pays the corresponding dividend on its common stock. The gross amount of any
dividend equivalents paid to you with respect to RSUs that do

 

A-1



--------------------------------------------------------------------------------

not vest and convert to Shares shall be subject to potential recoupment or
payback (such recoupment or payback of dividend equivalents, the “Clawback”)
following the cancellation or forfeiture of the underlying RSUs. You consent to
the Company’s implementation and enforcement of the Clawback and expressly agree
that MSCI may take such actions as are necessary to effectuate the Clawback
consistent with applicable law. If, within a reasonable period, you do not
tender repayment of the dividend equivalents in response to demand for
repayment, MSCI may seek a court order against you or take any other actions as
are necessary to effectuate the Clawback.

Section 4. Termination of Service.

Upon termination of service as a director of MSCI prior to the Vesting Date,
pursuant to this Section 4, the following special vesting and payment terms will
apply to your RSUs:

(a) Termination of Service Due to Death or Disability. If your service as a
director of MSCI terminates due to death or Disability, your unvested RSUs will
immediately vest and convert into Shares on the date your service as a director
of MSCI terminates or within 30 days thereafter. Such Shares will be delivered
to the beneficiary(ies) you have designated pursuant to Section 7 or the legal
representative of your estate, as applicable.

(b) Termination of Service and Cancellation of Awards. Unless otherwise
determined by the Board, your unvested RSUs will be canceled and forfeited in
full if your service as a director of MSCI terminates prior to the Vesting Date
for any reason other than as set forth in Section 4 and Section 5 of this Award
Agreement.

Section 5. Change in Control. In the event of a Change in Control, all of your
RSUs will immediately vest and convert into Shares effective on the date of such
Change in Control.

Section 6. Nontransferability. You may not sell, pledge, hypothecate, assign or
otherwise transfer your RSUs, other than as provided in Section 7 (which allows
you to designate a beneficiary or beneficiaries in the event of your death) or
by will or the laws of descent and distribution or otherwise as provided by the
Board. This prohibition includes any assignment or other transfer that purports
to occur by operation of law or otherwise. During your lifetime, payments
relating to the RSUs will be made only to you. Your personal representatives,
heirs, legatees, beneficiaries, successors and assigns, and those of MSCI, shall
all be bound by, and shall benefit from, the terms and conditions of your award.

Section 7. Designation of a Beneficiary. The Plan Administrator, in its sole
discretion, may permit you to make a written designation of a beneficiary or
beneficiaries to receive all or part of the Shares to be paid under this Award
Agreement in the event of your death. To make a beneficiary designation, you
must complete and file the form attached hereto as Appendix A with your personal
tax or estate planning representative. Any Shares that become payable upon your
death, and as to which a designation of

 

A-2



--------------------------------------------------------------------------------

beneficiary is not in effect, will be distributed to your estate. You may
replace or revoke your beneficiary designation at any time. If there is any
question as to the legal right of any beneficiary(ies) to receive Shares under
this Award Agreement, MSCI may determine in its sole discretion to deliver the
Shares in question to your estate. MSCI’s determination shall be binding and
conclusive on all persons, and it will have no further liability to anyone with
respect to such Shares.

Section 8. Ownership and Possession.

(a) Prior to Conversion. Prior to conversion of your RSUs, you will not have any
rights as a stockholder in the Shares corresponding to your RSUs. However, you
will receive dividend equivalent payments, as set forth in ?Section 3 of this
Award Agreement.

(b) Following Conversion. Following conversion of your RSUs, you will be the
beneficial owner of the Shares issued to you, and you will be entitled to all
rights of ownership, including voting rights and the right to receive cash or
stock dividends or other distributions paid on the Shares.

Section 9. Securities Law Compliance Matters. MSCI may, if it determines it is
appropriate, affix any legend to the stock certificates representing Shares
issued upon conversion of your RSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates. MSCI may
advise the transfer agent to place a stop order against such Shares if it
determines that such an order is necessary or advisable.

Section 10. Compliance with Laws and Regulations. Any sale, assignment,
transfer, pledge, mortgage, encumbrance or other disposition of Shares issued
upon conversion of your RSUs (whether directly or indirectly, whether or not for
value, and whether or not voluntary) must be made in compliance with any
applicable constitution, rule, regulation, or policy of any of the exchanges,
associations or other institutions with which MSCI has membership or other
privileges, and any applicable law, or applicable rule or regulation of any
governmental agency, self-regulatory organization or state or federal regulatory
body.

Section 11. No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

Section 12. Consents under Local Law. Your award is conditioned upon the making
of all filings and the receipt of all consents or authorizations required to
comply with, or be obtained under, applicable local law.

Section 13. Award Modification and Section 409A.

 

A-3



--------------------------------------------------------------------------------

(a) Award Modification. MSCI reserves the right to modify or amend unilaterally
the terms and conditions of your RSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. These amendments
may include (but are not limited to) changes that MSCI considers necessary or
advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. MSCI may not modify your RSUs in a manner that would materially
impair your rights in your RSUs without your consent; provided, however, that
MSCI may, without your consent, amend or modify your RSUs in any manner that
MSCI considers necessary or advisable to comply with any Legal Requirement or to
ensure that your RSUs are not subject to United States federal, state or local
income tax or any equivalent taxes in territories outside the United States
prior to payment. MSCI will notify you of any amendment of your RSUs that
affects your rights. Any amendment or waiver of a provision of this Award
Agreement (other than any amendment or waiver applicable to all recipients
generally), which amendment or waiver operates in your favor or confers a
benefit on you, must be in writing and signed by the Chief Human Resources
Officer, the Chief Administrative Officer, the Chief Financial Officer or the
General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b) Section 409A. You understand and agree that all payments made pursuant to
this Award Agreement are intended to be exempt and/or comply with Section 409A,
and shall be interpreted on a basis consistent with such intent. Notwithstanding
the other provisions of this Award Agreement, to the extent necessary to comply
with Section 409A, if MSCI considers you to be one of its “specified employees”
and you are a U.S. taxpayer, in each case, at the time of your “separation from
service” (as such terms are defined in the Code) from the Company, no conversion
specified hereunder shall occur prior to your death or the expiration of the
six-month period measured from the date of your separation from service from the
Company (such period, the “Delay Period”). Any conversion of RSUs into Shares
that would have occurred during the Delay Period but for the fact that you are
deemed to be a specified employee shall be satisfied either by (i) conversion of
such RSUs into Shares on the first business day following the Delay Period or
(ii) a cash payment on the first business day following the Delay Period equal
to the value of such RSUs on the scheduled conversion date (based on the value
of the Shares on such date) plus accrued interest as determined by MSCI.

Section 14. Severability. In the event MSCI determines that any provision of
this Award Agreement would cause you to be in constructive receipt for United
States federal or state income tax purposes of any portion of your award, then
such provision will be considered null and void and this Award Agreement will be
construed and enforced as if the provision had not been included in this Award
Agreement as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.

Section 15. Successors. This Award Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder in accordance
with this Award Agreement or the Plan.

 

A-4



--------------------------------------------------------------------------------

Section 16. Governing Law; Venue. This Award Agreement and the related legal
relations between you and MSCI will be governed by and construed in accordance
with the laws of the State of New York, without regard to any conflicts or
choice of law, rule or principle that might otherwise refer the interpretation
of the award to the substantive law of another jurisdiction. For purposes of
litigating any dispute that arises under this grant or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, agree that such litigation shall be conducted in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, where this grant is made and/or to be performed.

Section 17. Rule of Construction for Timing of Conversion. With respect to each
provision of this Award Agreement that provides for your RSUs to convert to
Shares on the Vesting Date or upon a different specified event or date, such
conversion will be considered to have been timely made, and neither you nor any
of your beneficiaries or your estate shall have any claim against the Company
for damages based on a delay in payment, and the Company shall have no liability
to you (or to any of your beneficiaries or your estate) in respect of any such
delay, as long as payment is made by December 31 of the year in which the
Vesting Date or such other specified event or date occurs, or if later, by
March 15th of the year following such specified event or date.

Section 18. Non-U.S. Directors. The following provisions will apply to you if
you are providing services as a director of MSCI and reside outside of the
United States. For the avoidance of doubt, if you reside in the United States
and subsequently relocate to another country after the Grant Date, or if you
reside in another country and subsequently relocate to the United States after
the Grant Date, the following provisions may apply to you to the extent MSCI
determines that the application of such terms and conditions is necessary or
advisable for tax, legal or administrative reasons.

(a) Tax and Other Withholding Obligations.

You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items or liabilities,
howsoever arising in any jurisdictions, related to your participation in the
Plan and legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company. You
further acknowledge that the Company (i) makes no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividend equivalents and/or dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

A-5



--------------------------------------------------------------------------------

Pursuant to rules and procedures that MSCI establishes, Tax-Related Items
arising upon any relevant taxable or tax withholding event (as applicable) of
your RSUs may be satisfied, in the Board’s sole discretion, by having MSCI
withhold Shares, or by having MSCI withhold cash or amounts from your director
fees or other compensation if MSCI provides for a cash withholding option, in
each case in an amount sufficient to satisfy the Tax-Related Items withholding
obligations. Shares withheld will be valued using the fair market value of the
Shares on the date your RSUs convert, using a valuation methodology established
by MSCI. In order to comply with applicable accounting standards or the
Company’s policies in effect from time to time, MSCI may limit the amount of
Shares that you may have withheld. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

In the event that withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the RSUs, you authorize and direct MSCI and any brokerage firm
determined acceptable to MSCI to sell on your behalf a whole number of Shares
from those Shares issued to you as MSCI determines to be appropriate to generate
cash proceeds sufficient to satisfy the obligation for Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering maximum applicable rates, in which case you
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Stock equivalent.

Finally, you agree to pay to the Company, including through withholding from any
director fees or other compensation paid to you by MSCI, any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. MSCI may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares if you fail to comply with your obligations in
connection with the Tax-Related Items.

[In consideration of this RSU award, the terms of this Section 18(a) shall apply
to the award of RSUs granted to you under the Plan on April 30, 2014.]1

(b) Nature of Grant. In accepting the RSUs, you acknowledge, understand and
agree that:

(i) the Plan is established voluntarily by MSCI, it is discretionary in nature
and it may be modified, amended, suspended or terminated by MSCI at any time, to
the extent permitted by the Plan;

(ii) this RSU award is not a director, employment and/or service agreement, and
nothing in this Award Agreement or your participation in the Plan shall create a
right to continued service as a director of MSCI or interfere with the ability
of MSCI to terminate your service relationship (if any);

(iii) this award, and all other awards of RSUs and other equity-based awards,
are discretionary, voluntary and occasional. This award does not confer on you
any contractual or other right or entitlement to receive another award of RSUs,
any other equity-based award or benefits in lieu of RSUs at any time in the
future or in respect of any future period;

 

1  To be inserted in the 2015 award agreement for non-U.S. directors only.

 

A-6



--------------------------------------------------------------------------------

(iv) MSCI has made this award to you in its sole discretion. All decisions with
respect to future RSU or other grants, if any, will be at the sole discretion of
MSCI;

(v) you are voluntarily participating in the Plan;

(vi) the grant of RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights, director fees or other compensation;

(vii) this award does not confer on you any right or entitlement to receive
director fees or other compensation in any specific amount;

(viii) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(ix) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your service as a
director of MSCI; and

(x) the Company shall not be liable for any foreign exchange rate fluctuation
between your local currency and the U.S. Dollar that may affect the value of the
RSUs or of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.

(c) Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any other RSU grant materials by and
among, as applicable, MSCI and any subsidiary of MSCI for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in MSCI, details of all
RSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the U.S. or elsewhere, and that the recipients’
country of operation (e.g., the U.S.) may have different data privacy laws and
protections than your country. You

 

A-7



--------------------------------------------------------------------------------

understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local Human Resources representative. You authorize MSCI,
E*Trade Financial Corporate Services, Inc., and any other possible recipients
which may assist MSCI (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand if you
reside outside the U.S., you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local Human Resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your service and career with the Company will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that MSCI would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
representative.

(d) Language. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(e) Electronic Delivery and Acceptance. MSCI may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an online or electronic
system established and maintained by MSCI or a third party designated by MSCI.

(f) Exhibit B. Notwithstanding any provisions in this Award Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit B to
this Award Agreement for your country. Moreover, if you relocate to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to you, to the extent MSCI determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Exhibit B constitutes part of this Award Agreement.

(g) Insider Trading Restrictions/Market Abuse Laws. Depending on your country of
residence, you may be subject to insider trading restrictions and/or market
abuse laws, which may affect your ability to acquire or sell Shares or rights to
Shares (e.g., RSUs) under the Plan during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws in your
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You are responsible for ensuring compliance with any
applicable restrictions and you should consult your personal legal advisor on
this matter.

 

A-8



--------------------------------------------------------------------------------

Section 19. Defined Terms. For purposes of this Award Agreement, the following
terms shall have the meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (i) any employee plan established by the
Company, (ii) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any 12-month
period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 30% or more of the total voting power of the stock of MSCI;
provided that the provisions of this subsection (a) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by MSCI’s stockholders, was approved by a vote of at least a majority
of the directors immediately prior to the date of such appointment or election
shall be considered as though such individual were a member of the Existing
Board; and provided, further, however, that, notwithstanding the foregoing, no
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act or successor statutes or rules
containing analogous concepts) or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, corporation, partnership,
group, associate or other entity or “person” other than the Board, shall in any
event be considered to be a member of the Existing Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company pursuant to applicable stock
exchange requirements; provided that immediately following such merger or
consolidation the

 

A-9



--------------------------------------------------------------------------------

voting securities of MSCI outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of such merger or consolidation or parent
entity thereof) 50% or more of the total voting power of MSCI’s stock (or if the
Company is not the surviving entity of such merger or consolidation, 50% or more
of the total voting power of the stock of such surviving entity or parent entity
thereof); and provided, further, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as determined under Section 409A) is or becomes the beneficial owner,
directly or indirectly, of securities of MSCI (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing 50% or more of either the
then outstanding Shares or the combined voting power of MSCI’s then-outstanding
voting securities shall not be considered a Change in Control; or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to more than 50% of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI common stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of the Company by any one person or more than
one person acting as a group that is considered to effectively control the
Company. In no event will a Change in Control be deemed to have occurred if you
are part of a “group” within the meaning of Section 13(d)(3) of the Exchange Act
that effects a Change in Control.

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Disability” means “permanent and total disability” (as defined in Section 22(e)
of the Code).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

A-10



--------------------------------------------------------------------------------

“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

“Section 409A” means Section 409A of the Code.

 

A-11



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Independent Directors’ Equity Compensation Plan

This Designation of Beneficiary(ies) shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary(ies) supersedes all my prior beneficiary designations
with respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

  Beneficiary(ies) Name(s) Relationship Percentage (1) (2)

Address(es) of Beneficiary(ies):

 

(1)

(2)

Contingent Beneficiary(ies)

Please also indicate any contingent beneficiary(ies) and to which
beneficiary(ies) above such interest relates.

 

  Beneficiary(ies) Name(s) Relationship Nature of Contingency (1) (2)

Address(es) of Contingent Beneficiary(ies):

 

(1)

(2)

 

Name: (please print)   Date:   Signature      

Please complete and file this form with your personal tax or estate planning
representative.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[COUNTRY-SPECIFIC TERMS AND CONDITIONS]

 

B-1